Citation Nr: 1813314	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-28 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to a rating in excess of 20 percent prior to April 8, 2011, and in excess of 20 percent thereafter, for a right knee disability.

3.  Entitlement to a rating in excess of 20 percent for residuals of a right femur fracture with hip disability.

4.  Entitlement to a separate disability rating for right hip degenerative disease.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1990 to September 1990 and from February 1991 through March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has recharacterized the issues on appeal as above to better reflect the allegations made by the Veteran.  The May 2011 rating decision decreased the Veteran's rating for his right knee disability from 20 percent to 10 percent, effective April 8, 2011.  However, as the rating action that implemented the 10 percent right knee disability rating from April 8, 2011 did not change the Veteran's combined disability rating, the assignment of the decreased right knee disability rating of 10 percent did not result in a reduction of compensation payments, and the procedural safeguards of 38 C.F.R. § 3.105 (e) did not apply.  Thus, the issues are characterized as reflected on the title page.  

In October 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issues of entitlement to a rating in excess of 20 percent for a lumbar spine disability; entitlement to a rating in excess of 20 percent prior to April 8, 2011, and in excess of 20 percent thereafter, for a right knee disability; and entitlement to a rating in excess of 20 percent for residuals of a right femur fracture with hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the course of the appeal, the Veteran has been service connected for residuals of a right femur fracture with hip disability, and the evaluation assigned included consideration of manifestations of hip pain and loss of motion.

2. The symptoms attributable to the Veteran's right hip degenerative disease cannot be separated from the symptoms attributable to the Veteran's residuals of a right femur fracture with hip disability.


CONCLUSION OF LAW

As separate disability evaluations for right hip degenerative disease and residuals of a right femur fracture with hip disability would result in impermissible pyramiding, entitlement to a separate evaluation for right hip degenerative disease is not permitted.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303 (a), 4.14 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran testified at a Board hearing and a transcript of the hearing is of record.  

The Veteran was also provided with VA examinations throughout the course of the appeal.  While the Veteran and his representative have objected to the adequacy of examinations conducted during this appeal, the Board finds that a new VA examination is not warranted for the issue of entitlement to a separate disability rating for right hip degenerative disease.   Determination of this issue does not rely upon VA examination findings which could possibly change in a new VA examination.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran's residuals of a right femur fracture with hip disability have been rated as 20 percent disabling under Diagnostic Code 5255 throughout the appeal period.  Diagnostic Code 5255 provides that malunion of the femur with moderate hip disability warrants a 20 percent evaluation.  

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Although it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

From the beginning of the appeal period,  the Veteran's  residuals of a right femur fracture with hip disability was rated under Diagnostic Code 5255, with the hip issue being trochanter bursitis with pain and loss of motion.  In 2010, the Veteran was diagnosed with right hip degenerative disease and a VA examiner gave a positive nexus opinion that it was likely caused by his femur/hip issue.  The RO did not assign a separate rating, but instead included the degenerative disease into the rating assigned under Diagnostic Code 5255 as being part of his moderate hip disability.  While the Veteran's hip disability diagnosis changed, his hip disability manifestations and functional impairment did not change and are considered in his current evaluation.  As such, assigning a separate evaluation for right hip degenerative disease would constitute pyramiding and is not warranted.

Essentially, degenerative joint disease is rated based on pain and limitation of motion, which are the specific symptoms rated under Diagnostic Code 5255.




ORDER

A separate disability rating for right hip degenerative disease is denied.


REMAND

The Veteran testified before the Board in October 2016 that he believed the June 2016 VA examinations of his disabilities on appeal were inadequate.  In support of his contention, he reported that the examiner did not have him remove his jeans to test range of motion; the examiner did not place the goniometer against him, but rather held it up and "eye-balled" the measurements; the examiner noted no muscle atrophy, but the Veteran claims a VA physical therapy examiner in 2015 told him he had muscle atrophy (although the 2015 physical therapy record is silent regarding atrophy); and the examiner noted no knee subluxation, but the Veteran also claims the 2015 physical therapy examiner told him he had knee subluxation (the 2015 physical therapy record is also silent as to subluxation).  While the Board does not find that these examples given by the Veteran render the June 2016 VA examinations inadequate, the Board will provide additional examinations as requested by the Veteran.
 
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.

2. Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.

3.  Schedule the Veteran for a VA examination to determine the current severity of his right femur and hip disability.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


